DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                     Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 02/23/2021.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The amendments to claims 11-15 give cause for the previous 35 U.S.C. 112(b) rejection of said claims to be hereby withdrawn.
On page 26, paragraph 93 of the Applicant’s Specification, it is stated that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” and thus, independent claim 16 and dependent claims 17-20 are held to be statutory.
As per independent claims 1, 11, and 16, generally, the prior art of record, United States Patent Application Publication No. US 20140006347 A1 to Qureshi et al. which shows secure container for protecting enterprise data on a mobile device; United States Patent No. US 8793758 B2 to Raleigh et al. which shows security, fraud detection, and italicized claim elements (i.e., claim 1: “compares a plurality of actions extracted from a policy as a code to a plurality of commands from a history of commands executed on a computing entity; and in response to determining that actions from the plurality of actions respectively have matching commands from the plurality of commands, determines that the policy as the code is enforceable on the computing entity”; claim 11: “comparing, by at least one device operatively coupled to a processor, a plurality of actions extracted from a policy as a code to a plurality of commands from a history of commands executed on a computing entity; and in response to determining that actions from the plurality of actions respectively have matching commands from the plurality of commands, determining, by the at least one device, that the policy as the code is enforceable on the computing entity”; claim 16: “compare a plurality of actions extracted from the policy as the code to a plurality of commands from a history of commands executed on the computing entity; and in response to determining that actions from the plurality of actions respectively have matching commands from the plurality of commands, determine that the policy as the code is enforceable on the computing entity
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431